 


110 HR 6674 IH: Duncan Plaza Homeless Disaster Relief Act of 2008
U.S. House of Representatives
2008-07-30
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
I 
110th CONGRESS 2d Session 
H. R. 6674 
IN THE HOUSE OF REPRESENTATIVES 
 
July 30, 2008 
Mr. Jefferson introduced the following bill; which was referred to the Committee on Ways and Means 
 
A BILL 
To amend the Internal Revenue Code of 1986 to provide incentives for building homeless shelters in areas warranting assistance due to incidents of national significance. 
 
 
1.Short titleThis Act may be cited as the Duncan Plaza Homeless Disaster Relief Act of 2008. 
2.No-income housing credits for area warranting assistance due to incident of national significance 
(a)In generalSubchapter Y of chapter 1 of the Internal Revenue Code of 1986 (relating to short-term regional benefits) is amended by adding at the end the following new section: 
 
IIITax benefits for areas warranting assistance due to incident of national significance 
 
Sec. 1400U. No-income housing credits for area warranting assistance due to incident of national significance.  
1400U.No-income housing credits for area warranting assistance due to incident of national significance 
(a)In generalIn the case of a building— 
(1)located within an area determined by the President to warrant public assistance as a result of an incident of national significance, and 
(2)placed in service during the 5-year period beginning on the date of such determination, section 42 shall be applied with the modifications set forth in subsection (b).
(b)ModificationsFor purposes of subsection (a), section 42 shall be applied as follows: 
(1)Homeless shelters treated as qualified low-income building 
(A)In generalThe term qualified low-income housing project shall include any project, if elected by the taxpayer, for a shelter which is used to provide temporary living accommodations for homeless individuals (within the meaning of section 103 of the Stewart B. McKinney Homeless Assistance Act (42 U.S.C. 11302)). 
(B)Election irrevocableAny election under this paragraph, once made, shall be irrevocable. For purposes of this paragraph, any property shall not be treated as failing to be such a shelter merely because part of the building in which such property is located is used for purposes other than as such a shelter. 
(2)Qualified basisIn the case of a qualified low-income building with respect to which an election has been made under paragraph (1)— 
(A)the qualified basis of such building for any taxable year shall be increased by so much of the eligible basis of such building as is used throughout the year as such a shelter, and 
(B)subparagraph (E) of section 42(c)(1) (relating to qualified basis to include portion of building used to provide supportive services for homeless) shall not apply. 
(3)Treated as residential rental property in determining adjusted basisA qualified low income building described in paragraph (2) shall be treated as residential rental property for purposes of section 42(d)(4)(A). 
(c)Incident of national significanceFor purposes of subsection (a), the term incident of national significance means a domestic incident which the President determines requires the coordination of the Federal Government’s resources utilized in response to or recovery from a terrorist attack, major disaster, or other emergency if and when any two of the following four conditions apply: 
(1)A Federal department or agency acting under its own authority has requested the assistance of the Secretary of Homeland Security with respect to the incident. 
(2)The resources of State and local authorities are overwhelmed with respect to the incident and Federal assistance has been requested by the appropriate State and local authorities. 
(3)More than one Federal department or agency has become substantially involved in responding to the incident. 
(4)The Secretary of Homeland Security has been directed to assume responsibility for managing the incident by the President. . 
(b)Clerical amendmentThe table of parts for subchapter Y of chapter 1 of such Code is amended by inserting after the item relating to part II the following new item: 
 
 
Part III—Tax benefits for areas warranting assistance due to incident of national significance  . 
(c)Effective dateThe amendments made by this section shall apply to buildings placed in service after the date of the enactment of this Act. 
 
